DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 1-7 in the “Response to Restriction Requirement” filed on 11/04/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-10 pending for prosecution, wherein claims 8-10 are withdrawn from further consideration, and claims 1-7 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 8-10, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on   11/04/2020.  Accordingly, claims 8-10 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-7 presented for examination.
Reason for Allowances
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “removing a portion of the second carbon-containing material layer by using the photoresist pattern as an etching mask, so as to form a first mask pattern; forming first spacers on sidewalls of the first mask pattern; removing the first mask pattern; removing a portion of the second nitrogen-containing material layer by using the first spacers as an etching mask, so as to form a second mask pattern; removing a portion of the first carbon-containing material layer by using the second mask patterns as an etching mask, so as to form a third mask pattern; forming second spacers in the third mask pattern; and removing the third mask pattern”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.				Claims 2-7, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lee et al. (US 20110256723 A1; hereinafter Lee) “METHOD FOR FORMING SEMICONDUCTOR DEVICE”.
Wu et al. (US 20150380300 A1; hereinafter Wu) “Self-Aligned Double Spacer Patterning Process”.	
Chu et al. (US 20180151735 A1; hereinafter Chu) “Method of Removing an Etch Mask”.
Prior Art Lee teaches a method for forming a semiconductor device is disclosed, where a semiconductor device includes forming a first sacrificial hard mask layer over a semiconductor substrate including an etch layer, forming a first spacer over the first sacrificial hard mask layer, forming a first sacrificial hard mask pattern by etching the first sacrificial hard mask layer using the first spacer as an etch mask, forming a second spacer at both sidewalls of the first sacrificial hard mask pattern, partially isolating the second spacer, and forming a pad pattern over the second spacer.  As a result, a line-and-space pattern such as a control gate of the NAND flash memory and a pad portion coupled to a drain contact in an X-decoder of a peripheral circuit region can be easily implemented ([Abstract]), wherein (Fig. 1a+; [0031+]) an underlying layer to be etched, a target hard mask layer, a first sacrificial hard mask layer, a sub hard mask layer, and a second sacrificial hard mask layer are sequentially deposited over the semiconductor substrate, and a first sacrificial photo resist pattern is finally formed, a second sacrificial hard mask layer is etched using the first photoresist pattern as an etch mask, so that a stacked structure of the second sacrificial film pattern and the silicon nitride film pattern is formed, then a first spacer material is formed over the entire surface, then a first etch-back process is performed on the first spacer material, the first spacer material is etched to expose the top surface of the second sacrificial film pattern, so that a first spacer is formed. During the etching process, a silicon nitride film pattern, which was formed over the second sacrificial film pattern, is also removed.  Subsequently, it is preferable that the second sacrificial film pattern be removed.  In this case, the first spacer may be formed in a horn shape, then the first spacer is removed, then the first sacrificial hard mask layer is etched using the sub hard mask pattern and the second photoresist pattern as an etch mask, so that the first sacrificial hard mask pattern including the silicon oxide nitride film pattern and the first sacrificial film pattern is formed. But, Prior Art Lee does not expressly teach removing a portion of the second carbon-containing material layer by using the photoresist pattern as an etching mask, so as to form a first mask pattern; forming first spacers on sidewalls of the first mask pattern; removing the first mask pattern; removing a portion of the second nitrogen-containing material layer by using the first spacers as an etching mask, so as to form a second mask pattern; removing a portion of the first carbon-containing material layer by using the second mask patterns as an etching mask, so as to form a third mask pattern; forming second spacers in the third mask pattern; and removing the third mask pattern (claim 1).
Prior Art Wu teaches a method of forming a semiconductor device, the method including forming a first hard mask layer over a semiconductor device layer, the first hard mask layer comprising a metal-containing material, forming a second hard mask layer over the first hard mask layer, and forming a first set of metal-containing spacers over the second hard mask layer.  The method further includes patterning the second hard mask layer using the first set of metal-containing spacers as a mask, forming a second set of metal-containing spacers on sidewalls of the patterned second hard mask layer, and patterning the first hard mask layer using the second set of metal-containing spacers as a mask ([Abstract]), wherein (Fig. 1A+; [0009+]) the semiconductor device 100 includes an optional etch stop layer (ESL) 20, a semiconductor device layer 22, an anti-reflective coating (ARC), hard mask layers and a tri-layer photoresist over the hard mask layers.  The semiconductor device layer is a layer that requires patterning. After developing and patterning the top photoresist layer, the pattern is transferred to the middle and bottom layers, then spacer layer is formed over the mandrels, the spacer layer may be etched to expose the mandrels and form spacers, then the exposed mandrels are patterned by a dry etch process that can remove the mandrels without damaging the spacers, then patterning the hard mask layer with the spacers to form mandrels, then formation of spacers along the sidewalls of the mandrels, then a conductive material over the patterned semiconductor device layer. But, Prior Art Wu does not expressly teach removing a portion of the second carbon-containing material layer by using the photoresist pattern as an etching mask, so as to form a first mask pattern; forming first spacers on sidewalls of the first mask pattern; removing the first mask pattern; removing a portion of the second nitrogen-containing material layer by using the first spacers as an etching mask, so as to form a second mask pattern; removing a portion of the first carbon-containing material layer by using the second mask patterns as an etching mask, so as to form a third mask pattern; forming second spacers in the third mask pattern; and removing the third mask pattern (claim 1).
Prior Art Chu teaches a method includes forming a patterned etch mask over a target layer and patterning the target layer using the patterned etch mask as a mask to form 9a patterned target layer ([Abstract]), wherein (Fig. 1A+; [0008+]) a substrate, etch stop layer, target layer, a nitride first mask layer, a carbon second mask layer, a nitride second mandrel layer, a carbon under layer, middle layer, and upper layer, first etching process is subsequently performed to transfer the pattern in upper layer to second mandrel layer, first spacer layer is conformally formed  over intermediate mandrels, a patterning process is performed to remove intermediate mandrels, first spacers are used, in conjunction with a patterning process, as an etching mask to etch the underlying second mask layer, so that openings extend into second mask layer, a patterning process is performed on the first mask layer to transfer the openings to the first mask layer. But, Prior Art Chu does not expressly teach removing a portion of the second carbon-containing material layer by using the photoresist pattern as an etching mask, so as to form a first mask pattern; forming first spacers on sidewalls of the first mask pattern; removing the first mask pattern; removing a portion of the second nitrogen-containing material layer by using the first spacers as an etching mask, so as to form a second mask pattern; removing a portion of the first carbon-containing material layer by using the second mask patterns as an etching mask, so as to form a third mask pattern; forming second spacers in the third mask pattern; and removing the third mask pattern (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898